Title: To James Madison from James Taylor, 10 July 1816
From: Taylor, James
To: Madison, James



Dear Sir,
Belle Vue near New Port Ky July 10th. 1816

This will be handed by Luet Jos: P. Taylor son of our worthy connection Col. Richard.
I take great pleasure in assureing you that he is a fine young man & one who did great credit to the service in the late war.
Should both himself & Major Zachary be induced to accept the appointments recently offered to him, I assure you I think they will be an acquisition to the service.
I have the pleasure to inform you that our friends within my reach are generally well.  I refer you to our friend for the situation of those near Louis ville.
My brother Hubbard is a candidate for the office of Elector at the ensuing elections, and I think will be elected.
Be so good my Dear Sir to tender my best Compliments to your good old mother my worthy friend Mrs Madison my friend Mr Todd & my other friends of your Connection, as I presume this will find you at Mont Pelier.  I have the honor to be with great respect Dr. Sir Your friend & Servt.

James Taylor

